Citation Nr: 1409212	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-02 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation for a total disability rating for individual unemployability (TDIU) during the period from September 18, 2006 to June 27, 2012. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from October 1967 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Both decisions denied entitlement to TDIU.

The November 2007 rating decision denied TDIU on the basis that the Veteran did not complete and return a VA Form 21-8940 as requested by the RO.  In December 2007, the Veteran submitted the requested form that contained additional information pertinent to his claim.  Although there was no submission or communication from the Veteran that may be construed as a notice of disagreement with the November 2007 rating decision, VA was in receipt of new and material evidence within one year of the rating decision addressing the claim and, therefore, must relate any subsequent decision back to the original claim received in September 2006.  38 C.F.R. § 3.156(b) (2013); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  The November 2007 rating action did not become final and remains pending.  

In December 2013, the Veteran was afforded a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Additional evidence was received after the appeal was certified to the Board.  In December 2013, the Veteran waived initial consideration of the additional evidence by the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

During the period from September 18, 2006 to June 27, 2012, the Veteran was precluded from substantial and gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met for the period from September 18, 2006 to June 27, 2012.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 

II. Analysis

The Veteran has asserted that his service-connected disabilities precluded substantial and gainful employment during the period on appeal.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology or a single accident are to be considered one disability in determining whether these threshold minimum rating requirements are met.  Id. 

At the beginning of the appellate period in September 2006, the Veteran had multiple disabilities resulting from a common etiology (diabetes mellitus) that were considered a "single disability" for the purposes of TDIU analysis.  The combined rating for these diabetes-related disabilities was 60 percent, which met the schedular requirement during the entire period on appeal.   

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The Veteran's wife submitted several letters to explain the Veteran's work situation during the past decade.  In 2004, the Veteran began working as a contractor delivering automobile parts.  His supervisor was aware of his posttraumatic stress disorder (PTSD) and diabetes and was accommodating him in employment.  Nevertheless, as the Veteran's disabilities caused him to make repeated mistakes with his deliveries, the supervisor warned that he would be fired if his performance did not improve.  The Veteran's wife began working with him, and the supervisor only allowed the Veteran to continue in his employment as long as his wife was working with him.  The Veteran has not worked independently since 2005.  When the wife was no longer able to work under the Veteran's contract with the company, she started her own contract and worked by herself for one year.  

An April 2006 letter from the Veteran's employer stated that the Veteran had self-terminated his contract with the company in November 2005 due to health reasons, and that his wife began working for the company as a contractor in December 2005.

The wife reported that, after she developed a hernia, she needed the Veteran to accompany her on the routes.  The Veteran only drove and lifted the heavy objects; the wife performed the rest of the job herself.  For insurance reasons alone, the Veteran was again placed on the payroll for the company (otherwise, he would not have been covered by insurance if an accident occurred).  

VA treatment notes from March 2008 and January 2009 reflected that the Veteran had been unable to work due to his physical and emotional problems.  

During a VA examination in July 2009, the Veteran reported that he was completely unable to work as a result of a combination of his medical problems and PTSD.  When relating his work history, the Veteran reported that he had never held a job for more than five years and that he lost many jobs due to his drinking, verbal arguments, irritability, and missing work.  He reported currently working two days a week with his wife delivering automobile parts.  He stated that he did the heavy lifting of the automobile parts for his wife. 

The examiner opined that the Veteran appeared "capable of performing some work from a mental health point of view."  However, the examiner also acknowledged that the Veteran was able to perform the work, in part, because he wife accompanied him.  He opined that the Veteran worked best in isolation from other people (except for his wife), and that he would be unable to handle any job that entailed significant emotional stress.  The examiner acknowledged the Veteran's limitations in only working two days per week, and only with his wife. 

The Veteran's wife reported that the Veteran came off of the company's payroll completely in 2010.  The Veteran and his wife never worked a full-time, 40-hour per week job during the entire period from 2005 to 2010.  The Veteran has not assisted his wife or worked in any other capacity since 2010. 

VA treatment notes from March 2010 and April 2010 reflected that the Veteran remained unemployed and struggled with his PTSD symptoms, and that he was "considered to be unemployable due to his emotional problems."

According to a November 2010 VA treatment note, the Veteran was worried about his job situation because he had been unable to work. 

VA treatment notes from February 2011 and August 2011 reflected that the Veteran remained unemployed and isolated.   

During a VA PTSD examination in June 2012, the Veteran reported that he was unable to work from a medical and mental health point of view.  The examiner opined that the Veteran would not be able to perform in a leadership role or with executive functions, but that he was capable of working in a structured setting in which his work was repetitive.  The examiner stated that it would be imperative for the Veteran's superiors to be aware of his tendencies and symptoms as a result of his PTSD, and that he would need to be monitored and supported during his work.  

Contemporaneous June 2012 VA examination reports addressing the Veteran's heart condition and hypertension noted that these service-connected disabilities impacted the Veteran's ability to work, since he had to quit working in 2009 as a result of their increased severity.       

The Veteran's wife reported that the Veteran got confused with directions, needed someone repeatedly telling him the steps for a task, and needed constant supervision and assistance.  The wife also related that the Veteran attempted working for a friend during this period, but complications from his medications - which did not allow him to be in the sun for extended periods - resulted in his hospitalization and he was forced to discontinue the work. 

During the December 2013 Board hearing, the Veteran's wife confirmed that, although the Veteran had been listed on the company's payroll for part of the appellate period, the wife had served as the primary employee and the Veteran had been her helper.  She testified that, when they did work, it was not for more than four hours a day.  She confirmed that the Veteran had attempted to obtain other jobs in which he would essentially act as an aide for his friends, but he was unable to maintain any of those arrangements for more than a few days.  She stated that he was unable to remember his duties and was unable to keep track of the parts that he was delivering.           

The record comprehensively demonstrates that the Veteran was unable to obtain or maintain gainful employment during the period on appeal.  The Veteran stopped working independently in 2005.  From 2007 to 2009, he accompanied his wife as an assistant for a few days each week, and never for more than four hours at a time.  His employment was, at best, marginal, because it was minimal and was in a protected environment in which he assisted a family member.  Marginal employment is not considered substantially gainful employment for TDIU purposes.  Moreover, the Veteran attempted to serve as a helper for different friends (again, in a protective environment), but was unsuccessful in lasting more than a few days during each of these attempts.

Although the July 2009 and June 2012 VA examiners opined that the Veteran was capable of working, each examiner clarified that any employment would be subject to several restrictions and limitations, such as continual supervision.  The July 2009 examiner acknowledged that the Veteran was able to work part-time because his wife was working with him.  These VA opinions did not distinguish between gainful employment and marginal employment, and their discussion of the various employment limitations support a finding that the Veteran was unable to independently maintain substantive employment.  VA treatment notes since 2010 reinforced the fact that the Veteran remained unemployed, isolated, and that he struggled with his PTSD symptoms.  

TDIU for the period from September 18, 2006 to June 27, 2012 is warranted. 





ORDER

Compensation for TDIU during the period from September 18, 2006 to June 27, 2012 is granted. 





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


